Citation Nr: 0322515	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for residuals of a 
retropharyngeal abscess.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

On April 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

PTSD Claim:

1.  Contact the National Personnel 
Records Center (NPRC), and any other 
appropriate agency, and request morning 
reports for the veteran's service in the 
"402nd Trans Co" from approximately June 
10, 1967 to June 5, 1968, and also for 
his service with C Troop, 3rd Squadron, 
4th Cavalry, 25th Infantry Division from 
approximately January 6, 1970 to February 
20, 1970, and in the 725th Maintenance 
Battalion, 25th Infantry Division from 
approximately February 21, 1970 to 
January 1971.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  If unable to obtain any of the 
relevant records sought, notify the 
veteran that records could not be 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged combat 
with the enemy and/or his alleged in-
service stressors, including unit 
histories or any other pertinent 
evidence.  In the body of the letter 
provide USASCRUR with the following:  a.) 
the veteran's dates of service July 26, 
1966 to August 9, 1968 and August 10, 
1968 to June 18, 1971;  b.) the veteran's 
organizations, the 402nd Trans Co (TT), 
APO S. F. 96307, the 402nd Trans Co. (TT) 
USARPAC, the E Tpy 3rd Sqdr 4th Cav 25th 
Inf Div, and the HQ & CO AT 25th BN 25th 
Inf Div USARPAC.  Also provide USASCRUR 
with copies of the veteran's DA 20 and 
DD214 currently located in the claims 
folder showing service dates, duties, and 
units of assignment.  

1151 Claim:

1.  Schedule the veteran for a VA 
examination conducted by an appropriate 
specialist to ascertain the nature and 
etiology of his current disability(ies), 
in particular, any residuals from the 
September 8, 1999 extraction of multiple 
teeth at the Houston VA Medical Center 
(VAMC).  Send the claims folder to the 
examiner for review.  Any further 
indicated special studies should be 
conducted.  

3.  The examiner must review the 
veteran's pertinent medical history, 
particularly the reports concerning the 
September 8, 1999 extraction of multiple 
teeth at the Houston VAMC, as well as the 
subsequent September 1999 hospitalization 
and treatment reports at the Houston VAMC 
in September 1999 for a retropharyngeal 
abscess.  Upon doing so, the examiner is 
requested to respond to the following: 

a.)  Does the veteran have any additional 
disabilities caused by treatment 
performed at the Houston VAMC on 
September 8, 1999 for the extraction of 
multiple teeth?  

b.)  In answering this question determine 
the veteran's physical condition 
immediately prior to September 8, 1999 
extractions as compared with the 
subsequent physical condition following 
such treatment, including his current 
condition.  As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition, which the specific 
medical or surgical treatment was 
designed to relieve.  

c.)  If it is determined that the veteran 
has additional disability that resulted 
from the September 8, 1999 VA treatment, 
does this additional disability found 
represent a natural progress of such 
disability for which the surgical 
treatment was authorized?  

d.)  Is the additional disability, if 
found, merely coincidental with the 
above-mentioned surgical treatment?  

e.)  Was the additional disability, if 
found, a necessary consequence of the VA 
treatment?  That is, was the additional 
disability certain to result from, or 
intended to result from, the surgical 
treatments administered?  

f.)  If it is found that additional 
disability resulted and was caused by VA 
treatment, then was such additional 
disability proximately caused by: 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or, 
an event not reasonably foreseeable.

g.)  Any opinions by the examiner must be 
accompanied by a complete rationale.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


